           Case 3:14-cv-04601-WHO Document 261 Filed 01/09/19 Page 1 of 6



 1   Sean Eskovitz (SBN 241877)                      Jeffrey M. Tillotson (SBN 139372)
     seskovitz@wilkinsonwalsh.com                    jtillotson@tillotsonlaw.com
 2   WILKINSON WALSH + ESKOVITZ LLP                  Jonathan R. Patton (pro hac vice)
     11601 Wilshire Blvd., Suite 600                 jpatton@tillotsonlaw.com
 3                                                   Joseph A. Irrobali (pro hac vice)
     Los Angeles, CA 90049                           airrobali@tillotsonlaw.com
 4   Telephone: (424) 316-4000                       James Goff (pro hac vice)
     Facsimile: (202) 847-4005                       jgoff@tillotsonlaw.com
 5                                                   TILLOTSON LAW
     Alexandra M. Walsh (pro hac vice)               1807 Ross Avenue, Suite 325
 6   awalsh@wilkinsonwalsh.com                       Dallas, Texas 75201
                                                     Telephone: (214) 382-3041
     Brian L. Stekloff (pro hac vice)
 7
     bstekloff@wilkinsonwalsh.com                    Counsel for Plaintiffs Ilana Farar, Andrea
 8   James M. Rosenthal (pro hac vice)               Lopez, and Rosanne Cosgrove, and the
     jrosenthal@wilkinsonwalsh.com
                                                     Classes
 9   Kieran Gostin (pro hac vice)
     kgostin@wilkinsonwalsh.com
10                                                   Additional Counsel Listed on Signature Page
     WILKINSON WALSH + ESKOVITZ LLP
11   2001 M Street NW, 10th Floor
     Washington, DC 20036
12   Telephone: (202) 847-4000
     Facsimile: (202) 847-4005
13

14   Counsel for Defendants Bayer AG, Bayer
15   Corporation, and Bayer HealthCare LLC

16
                              UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
18

19   ILANA FARAR, ANDREA LOPEZ, and                   Case No. 3:14-CV-04601-WHO
20   ROSANNE COSGROVE, on behalf of
     themselves and all others similarly situated,    JOINT STIPULATION AND
                                                      PROPOSED ORDER AS TO THE
21                                                    AMOUNT PAID BY THE CLASSES
                      Plaintiffs,
22

23
     v.
24
     BAYER AG, BAYER CORPORATION,
25   and BAYER HEALTHCARE LLC,

26                   Defendants.
27

28

             JOINT STIPULATION AND PROPOSED ORDER AS TO THE AMOUNT PAID BY THE CLASSES
                                     CASE NO. 3:14-CV-04601-WHO
              Case 3:14-cv-04601-WHO Document 261 Filed 01/09/19 Page 2 of 6



 1           The parties respectfully submit the following stipulation to be read by the Court to the

 2   jury during Phase II of trial.

 3       1. Each class member purchased a Bayer One A Day multivitamin during the Class Period,

 4           which is:

 5                   a. California, between October 15, 2010, and November 15, 2017;

 6                   b. Florida, between October 15, 2010, and November 15, 2017;

 7                   c. New York, between October 15, 2011, and November 15, 2017.

 8       2. During the relevant time period, Plaintiffs and other members of the certified classes

 9   spent $304,992,286 purchasing Defendants’ One A Day multivitamins labeled with the

10   Challenged Statements.

11       3. During the applicable Class Period, members of the California class spent $114,515,348

12   on One A Day multivitamins labeled with the Challenged Statements.

13       4. During the applicable Class Period, members of the Florida class spent $113,206,328 on

14   One A Day multivitamins labeled with the Challenged Statements.

15       5. During the applicable Class Period, members of the New York class spent $77,270,610

16   on One A Day multivitamins labeled with the Challenged Statements.

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -1-
                JOINT STIPULATION AND PROPOSED ORDER AS TO THE AMOUNT PAID BY THE CLASSES
                                        CASE NO. 3:14-CV-04601-WHO
             Case 3:14-cv-04601-WHO Document 261 Filed 01/09/19 Page 3 of 6



 1   Dated: January 9, 2019                   Respectfully submitted,

 2

 3                                             By: /s/ Sean Eskovitz

 4                                            WILKINSON WALSH + ESKOVITZ LLP
                                              Sean Eskovitz (SBN 241877)
 5                                            seskovitz@wilkinsonwalsh.com
                                              11601 Wilshire Blvd., Suite 600
 6                                            Los Angeles, CA 90025
                                              Telephone: (424) 316-4000
 7
                                              Facsimile: (202) 847-4005
 8

 9                                            WILKINSON WALSH + ESKOVITZ LLP
                                              Alexandra M. Walsh (pro hac vice)
10                                            awalsh@wilkinsonwalsh.com
                                              Brian L. Stekloff (pro hac vice)
11                                            bstekloff@wilkinsonwalsh.com
                                              James M. Rosenthal (pro hac vice)
12
                                              jrosenthal@wilkinsonwalsh.com
13                                            Kieran Gostin (pro hac vice)
                                              kgostin@wilkinsonwalsh.com
14                                            2001 M Street NW, 10th Floor
                                              Washington, DC 20036
15                                            Telephone: (202) 847-4000
                                              Facsimile: (202) 847-4005
16

17                                            Counsel for Defendants Bayer AG, Bayer
18                                            Corporation, and Bayer HealthCare LLC

19
                                               By: /s/ Jeffrey M. Tillotson
20
                                              TILLOTSON LAW
21
                                              Jeffrey M. Tillotson (SBN 139372)
22                                            jtillotson@tillotsonlaw.com
                                              Jonathan R. Patton (pro hac vice)
23                                            jpatton@tillotsonlaw.com
                                              Joseph A. Irrobali (pro hac vice)
24                                            airrobali@tillotsonlaw.com
                                              James Goff (pro hac vice)
25
                                              jgoff@tillotsonlaw.com
26                                            1807 Ross Avenue, Suite 325
                                              Dallas, Texas 75201
27                                            Telephone: (214) 382-3041
28
                                                 -2-
              JOINT STIPULATION AND PROPOSED ORDER AS TO THE AMOUNT PAID BY THE CLASSES
                                      CASE NO. 3:14-CV-04601-WHO
     Case 3:14-cv-04601-WHO Document 261 Filed 01/09/19 Page 4 of 6



 1                                    KAPLAN FOX & KILSHEIMER LLP
                                      Laurence D. King (SBN 206423)
 2                                    lking@kaplanfox.com
                                      Linda M. Fong (SBN 124232)
 3
                                      lfong@kaplanfox.com
 4                                    Mario M. Choi (SBN 243409)
                                      mchoi@kaplan.com
 5                                    350 Sansome Street, Suite 400
                                      San Francisco, California 94104
 6                                    Telephone: (415) 772-4700
                                      Facsimile: (415) 772-4707
 7

 8                                    KAPLAN FOX & KILSHEIMER LLP
                                      Robert N. Kaplan (pro hac vice)
 9                                    rkaplan@kaplanfox.com
                                      850 Third Avenue, 14th Floor
10                                    New York, New York 10022
11                                    Telephone: (212) 687-1980
                                      Facsimile: (212) 687-7714
12
                                      STANLEY LAW GROUP
13                                    Matthew J. Zevin (SBN 170736)
                                      mzevin@aol.com
14                                    10021 Willow Creek Road
15                                    San Diego, California 92131
                                      Telephone: (619) 235-5306
16                                    Facsimile: (815) 337-8419

17                                    STANLEY LAW GROUP
                                      Scott Andrew Kitner (pro hac vice)
18                                    skitner@stanleylawgroup.com
19                                    6116 North Central Expressway, Suite 1500
                                      Dallas, Texas 75206
20                                    Telephone: (214) 443-4300
                                      Facsimile: (214) 443-0358
21
                                      Counsel for Plaintiffs Ilana Farar, Andrea Lopez,
22
                                      and Rosanne Cosgrove, and the Classes
23

24

25

26
27

28
                                         -3-
      JOINT STIPULATION AND PROPOSED ORDER AS TO THE AMOUNT PAID BY THE CLASSES
                              CASE NO. 3:14-CV-04601-WHO
             Case 3:14-cv-04601-WHO Document 261 Filed 01/09/19 Page 5 of 6



 1                                              ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED:

 3      1. Each class member purchased Bayer One A Day multivitamin during the Class Period,

 4          which is:

 5                 a. California, between October 15, 2010, and November 15, 2017;

 6                 b. Florida, between October 15, 2010, and November 15, 2017;

 7                 c. New York, between October 15, 2011, and November 15, 2017.

 8      2. During the relevant time period, Plaintiffs and other members of the certified classes

 9   spent $304,992,286 purchasing Defendants’ One A Day multivitamin labeled with the

10   Challenged Statements.

11      3. During the applicable Class Period, members of the California class spent $114,515,348

12   on One A Day multivitamins labeled with the Challenged Statements.

13      4. During the applicable Class Period, members of the Florida class spent $113,206,328 on

14   One A Day multivitamins labeled with the Challenged Statements.

15      5. During the applicable Class Period, members of the New York class spent $77,270,610

16   on One A Day multivitamins labeled with the Challenged Statements.

17

18

19
20    Dated: January 9, 2019
                                                                The Honorable William H. Orrick
21                                                              United States District Judge
22

23

24

25

26
27

28
                                                   -4-
              JOINT STIPULATION AND PROPOSED ORDER AS TO THE AMOUNT PAID BY THE CLASSES
                                      CASE NO. 3:14-CV-04601-WHO
             Case 3:14-cv-04601-WHO Document 261 Filed 01/09/19 Page 6 of 6



 1                                 ATTESTATION OF SIGNATURE

 2         I hereby attest, per this Court’s Rule 5-1(i)(3), that plaintiffs’ counsel James Goff concurs

 3   in the filing of the foregoing document

 4

 5          Dated: January 9, 2019                Respectfully submitted,

 6

 7                                                 By: /s/ Sean Eskovitz

 8                                                WILKINSON WALSH + ESKOVITZ LLP
                                                  Sean Eskovitz (SBN 241877)
 9                                                seskovitz@wilkinsonwalsh.com
                                                  11601 Wilshire Blvd., Suite 600
10                                                Los Angeles, CA 90025
                                                  Telephone: (424) 316-4000
11
                                                  Facsimile: (202) 847-4005
12

13                                                WILKINSON WALSH + ESKOVITZ LLP
                                                  Alexandra M. Walsh (pro hac vice)
14                                                awalsh@wilkinsonwalsh.com
                                                  Brian L. Stekloff (pro hac vice)
15                                                bstekloff@wilkinsonwalsh.com
                                                  James M. Rosenthal (pro hac vice)
16
                                                  jrosenthal@wilkinsonwalsh.com
17                                                Kieran Gostin (pro hac vice)
                                                  kgostin@wilkinsonwalsh.com
18                                                2001 M Street NW, 10th Floor
                                                  Washington, DC 20036
19                                                Telephone: (202) 847-4000
20                                                Facsimile: (202) 847-4005

21
                                                  Counsel for Defendants Bayer AG, Bayer
22                                                Corporation, and Bayer HealthCare LLC

23

24

25

26
27

28
                                                    -5-
               JOINT STIPULATION AND PROPOSED ORDER AS TO THE AMOUNT PAID BY THE CLASSES
                                       CASE NO. 3:14-CV-04601-WHO
